Exhibit Subsidiaries of the Registrant Entity Name Type of Entity Jurisdiction of Formation Vantage Energy Services Inc. Corporation Delaware Vantage International Management Co. Exempted Company Cayman Islands Vantage International Payroll Co. Exempted Company Cayman Islands Vantage International Management Company Pte Ltd Corporation Singapore Vantage International Payroll Company Pte Ltd Corporation Singapore Vantage US Payroll Company Pte Ltd Corporation Singapore Offshore Group Investment Limited Exempted Company Cayman Islands Emerald Driller Company Exempted Company Cayman Islands Sapphire Driller Company Exempted Company Cayman Islands Aquamarine Driller Company Exempted Company Cayman Islands Topaz Driller Company Exempted Company Cayman Islands Vantage Deepwater Company Exempted Company Cayman Islands Platinum Explorer Company Exempted Company Cayman Islands Titanium Explorer Company Exempted Company Cayman Islands Cobalt Explorer Company Exempted Company Cayman Islands Vantage Driller I Co. Exempted Company Cayman Islands Vantage Driller II Co. Exempted Company Cayman Islands Vantage Driller III Co. Exempted Company Cayman Islands Vantage Holding Hungary Kft Limited Liability Company Hungary
